Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “concentration measuring part”, “pressure target value calculating part” and “valve control part” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by JP 2013-145887 (translation provided by Applicant), which discloses:

1. A concentration control module used in a vaporization system configured to introduce a carrier gas into a liquid or solid source stored inside a tank, vaporize the source, and supply a source gas generated by the vaporization, the concentration control module comprising:
a concentration measuring part (CS) configured to measure a concentration of the source gas;
a valve (23) provided in a lead-out pipe (12) configured to lead out the source gas from the tank;


a pressure target value calculating part (part of element 243 which performs the following operation) configured to calculate a pressure target value inside the tank by using a concentration target value of the source gas (the “set concentration” or “desired concentration”, e.g., para. 0009, 0013, 0042, 0043), and a concentration measured value of the concentration measuring part (e.g., para. 0040, 0042, 0043);
a delay filter configured to generate a pressure control value by applying a predetermined time delay to the pressure target value obtained by the pressure target value calculating part (part of element 243, the delay operation thereof described at para. 0043, 0044); and
a valve control part (242) configured to feedback-control the valve by using a deviation between the pressure control value obtained by the delay filter, and a pressure inside the tank (e.g., para. 0041).
2. The concentration control module according to claim 1, wherein the delay filter performs primary delay arithmetic operation on the pressure target value to generate the pressure control value (the time delay of para. 0043, 0044 is primary delay arithmetic).
3. The concentration control module according to claim 1, wherein the delay filter continuously changes the pressure target value at a constant rate to generate the pressure control value (the function of the delay filter occurs repeatedly, or continuously).
4. The concentration control module according to claim 1, wherein the pressure target value calculating part calculates the pressure target value by inputting the concentration target value and the concentration measured value to a predetermined arithmetic expression (para. 0042, 0043, 0044).
5. The concentration control module according to claim 1, wherein the pressure target value calculating part calculates the pressure target value by multiplying the pressure inside the tank by a ratio between the concentration target value and the concentration measured value (para. 0044-0045, 0046).  
6. The concentration control module according to claim 1, further comprising a second valve control part (that which performs the other mode, para. 0042) configured to feedback-control the valve by using the deviation between the pressure target value inside the tank and the pressure inside the tank, the pressure target value being input from outside (para. 0041), wherein
a concentration control mode performed by the pressure target value calculating part, the delay filter, and the valve control part, and a pressure control mode performed by the second valve control part are switchable (e.g., para. 0042, 0043).
7. The concentration control module according to claim 6, wherein control parameters of the valve control part is a same as control parameters of the second valve control part (valve opening is the controlled parameter).
9. A-vaporization system configured to introduce a carrier gas (from 11) into a liquid or solid source (L) stored inside a tank (13), vaporizes the source (e.g., para. 0001), and supply a source gas generated by the vaporization (through 12), wherein a concentration of the source gas is controlled by using the concentration control module according to claim 1 (see the analysis of claim 1).  
	Alternatively, the “wherein” limitation of claim 9 is seen as imparting limited patentability, since it merely recites an intended use of the positively-recited vaporization system with the control module of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-145887 alone.

Alternatively regarding claim 5, these limitations amount to a well-known mathematical expedient for formulating a pressure target value (for example, a difference of zero between two values is the same as a ratio of 1/1), and it would have been obvious to use such a mathematical expedient with the expectation of successfully and similarly setting a pressure target value.
Regarding claim 8, JP 2013-145887 does not disclose the use of PID control as claimed, however the use of PID control as claimed was notoriously well-known in the art at the time of invention and it would have been obvious to use PID control as claimed in order to achieve an optimal control function that accounts for current, past and future error.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 8,047,510 and US 2011/0155264 disclose similar source gas concentration control systems. 
Also note that because claim 9 does not positively require the limitations of claim 1 (the system of claim 9 is rather intended for use with the apparatus of claim 1), an allowable amendment to claim 1 does not imply that claim 9 will be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, John Fristoe can be reached at 571-272-4926 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
10/26/2022